786 So. 2d 630 (2001)
John DUDLEY, Appellant,
v.
Juwanna SMITH, Appellee.
No. 5D00-2444.
District Court of Appeal of Florida, Fifth District.
May 4, 2001.
Rehearing Denied June 14, 2001.
*631 David S. Morgan, Daytona Beach, for Appellant.
No Appearance, for Appellee.
HARRIS, J.
Injunctions against repeat violence, as important as they may be in appropriate cases, should be carefully considered when such injunction restricts one from entering a public facility or from using a public conveyance. Here, Dudley, a frequent rider of Votran buses, was barred from boarding any bus driven by Smith because, despite being told to leave Smith alone, Dudley followed Smith to lunch, sat at a table with her and attempted to talk with her, and then followed her back to the bus station. Dudley subsequently boarded a bus being driven by Smith and talked to her in a manner which she described as threatening. There was also testimony that Dudley would write down Votran bus drivers' operator tag numbers to find out where they lived. Although the conduct of Dudley is not condoned and, if continued, might properly lead to the entry of an injunction, we find the injunction entered herein to be unauthorized and we reverse.
Section 784.046(1)(b), Fla. Stat., requires at least four incidents of harassment before an injunction for repeat violence may be entered. Repeat violence requires two incidents of "violence or stalking" and stalking itself requires "repeated" harassment. In this case, the evidence was simply insufficient to support the injunction entered.
REVERSED.
COBB and PALMER, JJ., concur.